DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The office action is in reference to the Amendments/Response, filed on 11/22/2021.  Claim 3 has been canceled.  Claims 1, 2 and 4-14 are now pending.  Terminal disclaimer submitted on 11/22/2021 has been approved.
3.	In view of the Response and further consideration, the previous double patenting rejections of claims 1-11 are withdrawn; the previous rejections of claims 8 and 12 under 35 U.S.C. 112(b) are withdrawn; the previous rejections of claims 1-14 under 35 U.S.C. 103(a) as obvious over Oertel et al. (TPE Magazine International, vol. 2, 30-35, 2010) in view of Kondo (JP 2007-070460) and ShinEtsu (Silicone Fluids, downloaded on 1/6/2021) are withdrawn.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1, 2 and 4-14 are rejected under 35 U.S.C. 103(a) as obvious over Oertel et al. (TPE Magazine International, vol. 2, 30-35, 2010) in view of Kondo (JP 2007-070460) and ShinEtsu (Silicone Fluids, downloaded on 1/6/2021).
Oertel et al. disclose a thermoplastic elastomer named LA-Polymer such as poly(methyl methacrylate)-block-poly(n-butyl acrylate)-block-poly(methyl methacrylate) (abstract).
However, Oertel et al. is silent on the use of a hydroxy functionalized polysiloxane.
Kondo discloses a thermoplastic resin composition produced by adding a liquid additive (such as a hydroxyl modified silicone, X22-4015) to a powdery thermoplastic elastomer composition composed of (A) an acrylic block copolymer composed of (a) a methacrylic polymer block composed mainly of a methacrylic monomer and (b) an acrylic polymer block composed mainly of an acrylic monomer, to provide improved releasability from the mold or improved abrasion resistance ([0009]-[0010], [0123]).  ShinEtsu discloses modified silicone fluids are unique products that improve on the advantageous characteristics of dimethyl polysiloxane by introducing various organic groups into some of the methyl groups, such as X22-4015 (pp. 1 and 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kondo’s liquid additive in Oertel’s elastomer to improve the mold releasability.
The limitations of claim 2 can be found in Oertel et al. at Fig. 1, where it discloses the PMMA-PnBA-PMMA triblock copolymer.
The limitations of claim 4 can be found in ShinEtsu at pp. 4 and 5, where it discloses the X 22-4015 having 56,000 g/mol, viscosity of 130 mm2/s and KF-9701 having 1500 g/mol, viscosity of 60 mm2/s.
ShinEtsu at p. 4, where it discloses the hydroxyl group values of 30 and 58.
The limitations of claim 6 can be found in ShinEtsu at p. 5, where it discloses the X21-5841 and KF-9701.
The limitations of claim 7 can be found in Oertel et al. at sec. 5 and Table 2, where it discloses the mixture of LA2250 and LA4285
The limitations of claim 8 can be found in Oertel et al. at sec. 12, where it discloses the coloration (reads on colorant).
The limitations of claims 9 and 10 can be found in Kondo at [0146], where it discloses the 3 g of dimethyl silicone for 2 kg of powder (calculated to be 0.15 parts per hundred parts of the powder).
The limitations of claim 11 can be found in Oertel et al. at sec. 11, where it discloses the instrument panels.
The limitations of claims 13 and 14 can be found in Kondo at [0146], where it discloses the method.
Claims 12-14 are inherent property (blue jean stain resistant) based on substantially the same components as claimed.

Response to Arguments

6.	Applicants’ arguments filed on 11/22/2021 have been fully considered and are not persuasive.  


Conclusion
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/HUI H CHIN/Primary Examiner, Art Unit 1762